Citation Nr: 1453025	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  08-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to March 1976 and from February 1980 to December 1984. 

This matter is before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in January 2011 for further development and adjudicative action.  


FINDING OF FACT

The Veteran's lumbar spondylosis and lumbar degenerative disc disease have likely been aggravated by his service-connected seizure disorder.


CONCLUSION OF LAW

The Veteran's lumbar spondylosis and lumbar degenerative disc disease have been aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for a back disability.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2014) or 38 C.F.R. § 3.159 (2014).

Analysis

The Veteran seeks service connection for a back disability.  He currently maintains that he has fallen multiple times due to his service-connected seizure disorder, worsening his back disability.  As explained below the Board finds that service connection for a back disability as secondary to his service-connected seizure disorder is warranted.

The Veteran has had service connection in effect for a seizure disorder since October 27, 1996 with a 40 percent disability rating since that time.

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder. 38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amended regulation provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Allen v. Brown, 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.  (The Veteran filed a claim in June 2006, which he later clarified was intended as a claim of service connection for a back disability.)

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes at the outset that the Veteran initially contended that his back disability was incurred in service at the same time he had a head injury.  The Veteran submitted "new versions" of his separation medical records in order to support this claim in April 2008; noting a 20 foot fall with a back injury on his separation documents.  The Board observes that the Veteran's Report of Medical History at discharge, dated October 1, 1984, details a laundry list of in-service problems and complaints; with no indication of back problems.  A back injury was not noted on the original service treatment records, provided to the RO by the National Personnel Records Center.  The Board finds the Veteran to not be credible concerning his contentions of an in-service back injury.  Additionally, the Board notes that there is no probative medical evidence of record that supports the idea that the Veteran had a back injury in service, which is related to a current back disability.

The Board finds that this medical evidence supportive of the Veteran's claim is outweighed by the evidence that is against his claim on a direct basis for service connection for a back disability.  

The Veteran was afforded a VA examination for his spine in April 2013 and the same examiner provided an additional opinion in January 2014.  The Veteran was diagnosed with lumbar spondylosis and degenerative disc disease with bilateral radiculopathy.  The examiner reiterated the Veteran's contentions concerning an in-service back injury when he fell off of a ladder to the concrete; requiring a one to two month hospitalization.  The examiner indicated that information in the claims file shows that the Veteran injured his back in 1988 holding a 500 pound pipe; with subsequent plate fusion surgery.  He also cited to an April 1998 psychiatric examiner who indicated that the Veteran had not worked since 1986 or 1987 due to a severe back injury.  A 1997 examiner additionally indicated that the Veteran had a 1987 lumbosacral fusion and failed back syndrome.  

The April 2013 examiner indicated that the Veteran's back disability was less likely than not related to service.  As a rationale, the examiner reviewed and reiterated various portions of the Veteran's service treatment records, indicating that there was no mention of a low back injury and that the record consistently indicates that the Veteran badly injured his back working construction in the mid-1980s.  However, the examiner indicated that the Veteran's back was aggravated beyond the natural progression by his service-connected seizure disorder, indicating that the Veteran had complained of worse low back pain related to seizures with falls; additionally, indicating that his functional status had deteriorated in recent years.  

Thus, the evidence suggests that the Veteran's back disability has been aggravated beyond its natural progression by his service-connected seizure disorder and resulting falls.  Accordingly, service connection for a back disability, on an aggravation basis, is warranted.  See 38 C.F.R. § 3.310. 


ORDER

Entitlement to service connection for lumbar spondylosis and lumbar degenerative disc disease, as aggravated by service-connected disability, is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


